DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/13/2021 does not place the application in condition for allowance.
	The art rejections are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/169935 to Weber (of record, US PGPub 2017/0183295, also of record, relied on as a translation).
Regarding claims 1-3, Weber teaches a perylene bisimide compound having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
(p. 18). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 2 and 3, modified-Weber teaches the limitations of claim 1. As noted above, Weber’s R12, R13 may independently be a C1-C30 alkyl, which overlaps the scope of the claimed R1, R2 of formula (I). As such, forming R1 and R2 to independently be linear C1-C24 alkyl is obvious for the same reasons as stated above.
Regarding claim 4-7, Weber teaches a color converter comprising a polymer as a matrix and a perylene bisimide having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
 as a fluorescent colorant (p. 18, ¶0222, 0263, 0270). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (¶0227). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Per claim 5, modified-Weber teaches the limitations of claim 4. In an embodiment, the color converter additionally comprises an inorganic white pigment as a scattering body (¶0343, 0344).
Per claim 6, modified-Weber teaches the limitations of claim 4. The color converter of Weber comprises an organic fluorescent colorant having the formula 
    PNG
    media_image2.png
    192
    167
    media_image2.png
    Greyscale
 (p. 14). Weber’s organic fluorescent colorant reads on formula (III) of claim 6, where one of Z3, R36, one of Z3*, and R32 are each cyano, the other Z3 and Z3* are C1-C6-alkyl, and R31, R37, R38, R33, R34, and R35 are hydrogen. 
Per claim 7, modified-Weber teaches the limitations of claim 4. In an embodiment, the color converter comprises as further fluorescent material at least one inorganic fluorescent material selected from garnets, silicates, or nitrides (¶0265-0267).
Regarding claim 9, Weber teaches a process for converting light generated by a blue LED with a center wavelength of emission between 400 nm and 480 nm (¶0363 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm) to provide white light (¶0051, 0066, 0263), the process comprising exposing a color converter to light (¶0369).
Weber teaches a color converter comprising a polymer as a matrix and a perylene bisimide having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
 as a fluorescent colorant (p. 18, ¶0222, 0263, 0270). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (¶0227). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 10, Weber teaches a display that comprises a white light LED (¶0006). Further, Weber teaches that a white light LED may be formed to comprise a color converter of that invention (¶0047, 0051, 0215, 0216, 0263). Weber teaches a color converter comprising a polymer as a matrix and a perylene bisimide having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
 as a fluorescent colorant (p. 18, ¶0222, 0263, 0270). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (¶0227). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 11, Weber teaches a lighting device comprising
at least one LED selected from a blue LED with a center wavelength of emission from 400 nm to 480 nm (¶0363 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm)
at least one color converter, wherein the at least one color converter is in a remote arrangement from the at least one LED (¶0369).
Weber teaches a color converter comprising a polymer as a matrix and a perylene bisimide having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
 as a fluorescent colorant (p. 18, ¶0222, 0263, 0270). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (¶0227). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 13, Weber teaches a process for converting light emitted from a blue LED with a center wavelength of emission between 400 nm and 480 nm into light of a second, longer wavelength (¶0047, 0051, 0215, 0216, 0263, 0363, 0369), the process comprising exposing a color converter comprising a fluorescent colorant to light. The color converter comprises a perylene bisimide having the formula 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
 as a fluorescent colorant (p. 18, ¶0222, 0263, 0270). R12 and R13 of Weber read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or a C6-C14-aryl-C1-C10-alkylene, wherein the rings in the C6-C14-aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (¶0273, 0278). Each Y of Send may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (¶0279, 0280). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R12, R13 of Weber to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Weber at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Weber’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/019270 to Send (of record).
Regarding claims 1-3, Send teaches a perylene bisimide compound having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 (P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Send may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 2 and 3, modified-Send teaches the limitations of claim 1. As noted above, Send’s R11, R12 may independently be a C1-C30 alkyl, which overlaps the scope of the claimed R1, R2 of formula (I). As such, forming R1 and R2 to independently be linear C1-C24 alkyl is obvious for the same reasons as stated above.
	Regarding claims 4-7, Send teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 as a fluorescent colorant (P46/L16-18, P53 last paragraph, P54 last paragraph, P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Send may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (P47 top paragraph). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Per claim 5, modified-Send teaches the limitations of claim 4. In an embodiment, Send’s color converter additionally comprises at least one inorganic white pigment as a scattering body (P60 middle paragraphs).
Per claim 6, modified-Send teaches the limitations of claim 4. The color converter of Send comprises an organic fluorescent colorant having the formula 
    PNG
    media_image4.png
    202
    137
    media_image4.png
    Greyscale
(middle P46, bottom P49, P50). Send’s organic fluorescent colorant reads on formula (II) of claim 6, where R28 is cyano, R27, R29, R210, R21, R22, R23, R24, R25, and R26 are hydrogen. 
Per claim 7, modified-Send teaches the limitations of claim 4. In an embodiment, the color converter comprises as further fluorescent material at least one inorganic fluorescent material selected from garnets, silicates, or nitrides (top P54).
Regarding claim 9, Send teaches a process for converting light generated by a blue LED with a center wavelength of emission between 400 nm and 480 nm (top P63 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm) to provide white light (P2), the process comprising exposing a color converter to light (bottom P63).
Send teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 as a fluorescent colorant (P46/L16-18, P53 last paragraph, P54 last paragraph, P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Send may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (P47 top paragraph). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 10, Send teaches a display that comprises a white light LED (P2). Further, Weber teaches that a white light LED may be formed to comprise a color converter of that invention (middle P6, bottom P11). Send teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 as a fluorescent colorant (P46/L16-18, P53 last paragraph, P54 last paragraph, P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (P47 top paragraph). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 11, Send teaches a lighting device comprising
at least one LED selected from a blue LED with a center wavelength of emission from 400 nm to 480 nm (top P63 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm)
at least one color converter, wherein the at least one color converter is in a remote arrangement from the at least one LED (bottom P63).
Send teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 as a fluorescent colorant (P46/L16-18, P53 last paragraph, P54 last paragraph, P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyimides, polyamides, polyvinyl chloride, polyvinylidene chrloride, polybutylene terephthalate, polyetherimides, or mixtures thereof (P47 top paragraph). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 13, Send teaches a process for converting light emitted from a blue LED with a center wavelength of emission between 400 nm and 480 nm into light of a second, longer wavelength (P2, middle P6, bottom P11, P63), the process comprising exposing a color converter comprising a fluorescent colorant to light. The color converter comprises a perylene bisimide having the formula 
    PNG
    media_image3.png
    235
    253
    media_image3.png
    Greyscale
 as a fluorescent colorant (P46/L16-18, P53 last paragraph, P54 last paragraph, P55). R11 and R12 of Send read on the claimed R1 and R2, and may be, inter alia, a C1-C30 alkyl, a C3-C8 cycloalkyl, or an aryl-C1-C10-alkylene, wherein the rings in the aryl-C1-C10-alkylene are unsubstituted, monosubstituted, or polysubstituted with a C1-C10-alkyl (P55/L3-5, P56/L2). Each Y of Weber may be present y=0-3 times, and can be a linear or branched C1-C10-alkyl (P56/L4-5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R11, R12 of Send to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each Y of Send at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl because such structure is within the scope of Send’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 1-5, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0076397 to Wagenblast (included in Applicant’s IDS filed 7/30/2019). 
Regarding claims 1-3, Wagenblast teaches a perylene bisimide compound of the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
(p. 3). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 2 and 3, modified-Wagenblast teaches the limitations of claim 1. As noted above, Wagenblast’s R1 may independently be a C1-C18 alkyl, which overlaps the scope of the claimed R1, R2 of formula (I). As such, forming R1 and R2 to independently be linear C1-C18 alkyl is obvious for the same reasons as stated above.
Regarding claims 4 and 5, Wagenblast teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Per claim 5, modified-Wagenblast teaches the limitations of claim 4. In an embodiment, Wagenblast’s color converter additionally comprises at least one inorganic white pigment as a scattering body (¶0077).
Regarding claim 9, Wagenblast teaches a process for converting light generated by a blue LED with a center wavelength of emission between 400 nm and 480 nm (¶0113, 0114 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm) to provide white light (¶0011, 0027), the process comprising exposing a color converter to light (¶0115).
Wagenblast teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 11, Wagenblast teaches a lighting device comprising
at least one LED selected from a blue LED with a center wavelength of emission from 400 nm to 480 nm (¶0113, 0114 suggests that a blue LED suitable for such a device has a wavelength range from 445 nm to 460 nm, therefore the center wavelength of emission is necessarily within the range of 400 nm to 480 nm)
at least one color converter, wherein the at least one color converter is in a remote arrangement from the at least one LED (¶0115, 0116).
Wagenblast teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
Regarding claim 13, Wagenblast teaches a process for converting light emitted from a blue LED with a center wavelength of emission between 400 nm and 480 nm into light of a second, longer wavelength (¶0113-0116), the process comprising exposing a color converter comprising a fluorescent colorant to light.
Wagenblast teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast as applied to claim 4 above, and further in view of US PGPub 20110253198 to Patrick (of record).
Regarding claim 8, Wagenblast teaches the limitations of claim 4. Wagenblast teaches that the color converter of that invention may be used to transform light from the sun for a solar cell (¶0102). Wagenblast also teaches that the color converter may comprise additional fluorescent colorants dispersed in the matrix to supplement the emission of the perylene bisimide (¶0052, 0055, 0067, 0068), but does not teach that the color converter comprises at least one quantum dot from a crystalline semiconductor material. Patrick teaches that a fluorescent colorant used in color converters used in conjunction with solar cells may include semiconductor quantum dots (¶0187, 0268). A person having ordinary skill in the art would understand that a semiconductor quantum dot is from a crystalline semiconductor material (see attached definition of quantum dot retrieved from https://www.merriam-webster.com/dictionary/quantum%20dot). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one quantum dot from a crystalline semiconductor material in the color converter because they are conventionally used as additional fluorescent colorants. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast, and further in view of Patrick.
Regarding claim 12, Wagenblast teaches a device capable of producing electric power upon illumination (the limitation that the device is capable of producing electric power upon illumination is an intended use limitation; Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115; a skilled artisan would understand that such a device is capable of performing that function, especially in light of both references cited) the device comprising a photovoltaic cell and a color converter comprising a fluorescent colorant (¶0022, 0102, 0119). 
Wagenblast teaches a color converter comprising at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.
While Wagenblast is clear that the color converter absorbs light and emits light of a different wavelength, the reference does not specifically teach that at least a part of the light not absorbed by the photovoltaic cell is absorbed by the color converter. Patrick, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose a fluorescent colorant in a color converter in such a device to absorb light that is not absorbed by the photovoltaic cell so that it may convert that light into light that can be absorbed by the cell (¶0188, 0189). 

Claims 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0002591 to Kozee (of record).
Regarding claims 14, 16, and 17, Kozee teaches a security ink, and a printing ink formulation, for security printing comprising
a polymeric binder (¶0023, 0036)
an organic solvent (¶0024)
at least one colorant (¶0031)
at least one further additive (¶0043).
The security ink and printing ink formulation comprises a perylene bisimide compound having the formula 
    PNG
    media_image6.png
    253
    150
    media_image6.png
    Greyscale
 (p. 3, ¶0028), where R1 may be 
    PNG
    media_image7.png
    78
    119
    media_image7.png
    Greyscale
, R2 is H or a C1-Cn-alkyl, and R3 is H or CH(CH3)2 in an embodiment. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R2 of Kozee to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, to form each R1 of and R3 of Kozee to read on the claimed 
    PNG
    media_image8.png
    78
    73
    media_image8.png
    Greyscale
, as such a group is within the scope of Kozee’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0062766 to Ooi (of record), and further in view of Wagenblast.
Regarding claim 15, Ooi teaches a transmitter for transmitting data and emitting electromagnetic radiation in the visible spectral range (Figs. 1, 10, ¶0006) comprising
a radiation source 174 for generating and emitting first (violet or blue) electromagnetic radiation (¶0004, 0029, 0046, 0047, 0052)
a modulator 172 being adapted to modulate the first electromagnetic radiation depending on the date to be transmitted for generating modulate first electromagnetic radiation (Fig. 2, ¶0031, 0032), wherein the transmitter further comprises
a color converter (also referred to as “phosphor” in text, ¶0046) for converting at least a part of the modulated first electromagnetic radiation into modulated second electromagnetic radiation, the modulated second electromagnetic radiation being different from the modulated first electromagnetic radiation (¶0004, 0028, 0052 describe how the phosphor/color converter generates visible light in green, yellow, red, or white). 
Ooi does not specifically teach that the color converter has the limitations defined in claim 4. Wagenblast teaches a color converter that is suitable for producing green, yellow, red, or white light that is also temperature stable and have high quantum yields (¶0010-0013, 0116). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a color converter taught by Wagenblast in the transmitter of Ooi because it is temperature stable and has high quantum yields.
Wagenblast’s color converter comprises at least one polymer as a matrix and a perylene bisimide compound having the formula 
    PNG
    media_image5.png
    236
    258
    media_image5.png
    Greyscale
 as a fluorescent colorant (p. 3, ¶0021, 0038). The R1 of Wagenblast read on the claimed R1 and R2, and may be, inter alia, a C1-C18 alkyl or a C4-C8 cycloalkyl, which may be monosubstituted or polysubstituted with a halogen or a linear or branched C1-C18-alkyl (¶0038). Each X of Wagenblast may be present y=0-3 times, may be at the ortho position, and can be a linear or branched C1-C18-alkyl (¶0040, 0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form R1 of Wagenblast to read on R1, R2 as claimed in formula (I), since the scope of those analogous substituents substantially overlap, and to form each X of Wagenblast at the same position of the C3-alkyl groups in claimed formula (I), as a branched C3-alkyl is within the scope of Wagenblast’s invention. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The polymer as a matrix consists essentially of polystyrene, polycarbonate, polymethacrylate, polymethylmethacrylate, polyvinyl acetate, polyacrylate, polyvinylpyrrolidone, polyvinyl chloride, or polybutylene terephthalate (¶0058). Given the substantial overlap between the list of polymers of claim 4 and that of the prior art, a skilled artisan would at once envisage a color converter in which the polymer as a matrix consists essentially of one of the claimed polymers. MPEP §2131.02.III.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant argues that the examiner has incorrectly interpreted case law on the second page of the Remarks and that the prior art teachings of a broad genus are insufficient to render Applicant’s species obvious. Guidance regarding whether a reference renders a species obvious is provided in MPEP §2144.08.II.A.4. Consider the size of the prior art genus, bearing in mind that size alone cannot support an obviousness rejection. There is no absolute correlation between the size of the prior art genus and a conclusion of obviousness. See, e.g., Baird, 16 F.3d at 383, 29 USPQ2d at 1552. Weber teaches a finite and recognizable class of compounds exemplified in 
    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
, wherein “Y” is explicitly limited to a linear or branched C1 to C10 alkyl (¶0279). R12 and R13 are preferably 2,6-diisopropylphenyl (¶0275). A skilled artisan would expect a compound chosen based on the scope defined by Weber to be satisfactory for the purpose defined in that reference. Send, Wagenblast, and Kozee present similar scopes. Wagenblast in fact prefers ortho isopropyl substitutions on the phenoxy units (¶0041-0043). Therefore, despite the breadth of compounds that arise from the prior art formulas, the claimed compounds are rendered prima facie obvious by the references because those references teach that it is suitable to substitute the respective phenoxy groups with isopropyl substituents.
Applicant argues that the evidence submitted renders the claimed compounds nonobvious due to the improved properties achieved with a specific isopropyl substitution. However, the evidence is not commensurate with the scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d). 
The claimed compound requires substitutions R1 and R2, broadly defined to independently comprise a variety of moieties. The compound of Example 1 requires that R1 = R2 = diisopropylphenyl. While the data show that substitution of isopropyl groups at specific positions on the phenoxy units improves photostability, the tested compound is narrower in scope than the claimed compound, and a skilled artisan would not understand the experimental results to be applicable to all iterations of the claimed compound. No claim limits R1 and R2 to be diisopropylphenyl as in the Example. Therefore the evidence is not commensurate in scope with the claims, and is insufficient to overcome the rejection of the claims as prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726